Citation Nr: 1412516	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified at a video conference hearing before the Board in June 2013.  


FINDING OF FACT

The Veteran has a psychiatric disability that is attributable to active service.


CONCLUSION OF LAW

The Veteran has a psychiatric disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disability becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he has a psychiatric disability which began during his active duty service.  Specifically, he contends that his mental health began deteriorating during his duty in Italy at which point he began to decompensate and was subjected to Article 15 discipline twice which resulted in reduction in his rank.

The Veteran's service medical records reveal that a psychiatric evaluation performed at the Veteran's entrance examination in February 1980 was normal.  The Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort on a report of medical history form prepared in conjunction with the entrance examination.  The Veteran was referred for a mental status evaluation in October 1981 at which point he was determined to have no significant mental illness.  A psychiatric evaluation was also noted to be normal at the Veteran's separation examination in October 1981.  The Veteran reported frequent trouble sleeping on a report of medical history form prepared in conjunction with the separation examination.  The records are otherwise negative for any reference to mental health treatment.  

The Veteran's service personnel records show that the Veteran underwent at least two Article 15 proceedings in June 1981 and August 1981 for dereliction of duties and failure to be present at his appointed place of duty.  Those proceedings resulted in reduction of rank from E-3 to E-2 and E-2 to E-1, respectively.  

A June 1991 medical record from Noran Neurological Clinic shows a report of depression.  

Associated with the claims file are voluminous medical records from the Social Security Administration (SSA).  The Veteran was awarded SSA disability benefits for a primary diagnosis of affective/mood disorders and a secondary diagnosis of borderline intellectual functioning effective February 1990.  

An August 1992 treatment record from L. Fielding, M.D., indicates that the Veteran was diagnosed with major depressive disorder, dysthymia, and alcohol dependence in remission.  

VA treatment reports show that the Veteran was diagnosed with an atypical psychotic disorder and significant cognitive impairment in February 1994.  In August 1994, he was diagnosed with atypical psychosis, rule out psychotic disorder due to general medical condition, major depression, and psychoactive substance dependence.  The Veteran also had several inpatient admissions for psychiatric illnesses.  In August 1994, the Veteran was admitted for eleven days and diagnosed with major depression, organic hallucinations secondary to traumatic brain injury, and ethyl alcohol dependence.  

Associated with the claims file is a February 2010 statement from O. Awosika, M.D., a board certified psychiatrist.  Dr. Awosika indicated that the Veteran had been his patient since May 2005 and had a diagnosis of paranoid type schizophrenia.  Dr. Awosika concluded that based on the Veteran's history, it was at least as likely as not that the Veteran's schizophrenia manifested during the Veteran's period of active duty service.  Dr. Awosika also noted that it was not inconceivable that the Veteran's symptoms of schizophrenia manifested while he was in service.  

At a January 2013 VA mental health examination, following a review of the claims file and clinical evaluation of the Veteran, the Veteran was diagnosed with schizophrenia and polysubstance dependence in early remission.  The examiner opined that it was less likely than not that the Veteran's symptoms of schizophrenia started while he was on active duty.  The examiner's rationale was that while Dr. Awosika noted that it was not inconceivable that the Veteran's symptoms started during service, there was no evidence that the symptoms actually started during service.  The examiner indicated that the onset of symptoms of schizophrenia is usually marked by the first true psychotic symptoms which include hallucinations and delusions.  The examiner noted that the Veteran did not have hallucinations or delusions during service and the onset of psychotic symptoms appeared to be around 1993 before he was committed to a state hospital.  The examiner noted that there was also evidence of possible psychotic symptoms attributable to brain trauma that occurred several years after the Veteran left service which was further evidence that the Veteran's problems were not caused by or incurred during service.  The examiner concluded that the Veteran's aggressive and defiant behavior in service was best explained by characterological issues and not mental illness as there was no evidence that his aggressiveness and defiance was fueled by paranoia or any other psychotic tendency.  

At the June 2013 videoconference hearing, the Veteran testified that he incurred an injury to his left shoulder, head, neck, and back during service and everything went downhill after the injury.  The Veteran's representative indicated that the military physician who conducted the October 1981 psychiatric evaluation was not in fact a psychiatrist or mental health physician.  The Veteran testified that he began hearing voices in service after his injury.  

The Veteran submitted a July 2013 statement from G. Kormaridis, Ph.D., L.P., and J. Melzer, M.D., L.P.C, of ASC Psychological Services which indicates that the Veteran had a diagnosis of schizophrenia, multiple episodes; alcohol use disorder in sustained remission; cannabis use disorder in sustained remission; stimulant use disorder in sustained remission; history of closed head trauma; and history of chronic back/neck and shoulder pain.  The examiners reviewed the Veteran's claims file and included a lengthy and thorough recitation of the Veteran's relevant psychiatric history.  Following a review of the claims file and clinical evaluation of the Veteran, the examiners concluded that it is at least as likely as not that the Veteran's schizophrenia disorder began to manifest during his active duty service. The examiners noted that there was clear evidence that the Veteran's functioning and performance began to decline in service in mid-1981.  That was evidenced by a marked change in the Veteran's ability to maintain standards and performance as he had been promoted and then subsequently lost rank due to a decline in his behavior and performance.  The examiners reported that the Veteran reported sleep disturbance, withdrawal from others, difficulties with peers taunting him, and  thoughts of harming others during service.  The examiners concluded that the Veteran's history was consistent with what is known about the development and course of schizophrenia.  The examiners indicated that psychotic symptoms of schizophrenia typically emerge between the late teens and mid-30s, and although the onset may be abrupt or insidious, the majority of individuals diagnosed with schizophrenia manifest a gradual development of clinical symptoms rather than abrupt.  Additionally, negative symptoms often result in behavior previously atypical for persons affected and are often the first signs of a disorder with half of affected individuals impacted by depressive symptoms.  The examiner indicated that pattern fit with the Veteran's presentation with his initial mental health contacts presenting as depression.  Additionally, comorbidity rates with substance-related disorders are particularly high in those with schizophrenia.  The examiners reported that although there was no direct medical record of symptoms of schizophrenia noted in service, there was evidence of decompensation in behavior and functioning while on active duty and post-service which led to an eventual diagnosis of schizophrenia.  The examiners noted that while the VA examiner indicated that the Veteran's schizophrenic disorder was possibly related to a head trauma that occurred after service, there was no direct evidence to support that and no substantial documentation in the available medical literature to suggest any significant relationship between head trauma and the development of schizophrenia.  Additionally, while the VA examiner indicated that the Veteran's defiant and aggressive behavior in service was accounted for by characterological issues, that type of behavior is also associated with schizophrenia and based on the experience of the clinicians, is often more readily explained by the onset of mental illness rather than purely a personality issue.  

Considering all the evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability is warranted.  Although the January 2013 VA examiner indicated that it was less likely than not that the Veteran's psychiatric disability was related to service and provided a rationale to support that conclusion, three private clinicians found that it was more likely than not that the psychiatric disability was related to service.  Moreover, the July 2013 private opinion includes a thorough and reasoned rationale with reference to medical literature to support the conclusion that the Veteran's psychiatric disability is more likely than not related to service.  The Board comes to the conclusion that the July 2013 opinion, when considered in conjunction with the totality of the evidence and in a light most favorable to the Veteran, supports the notion that the Veteran's current psychiatric disability manifested during service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for a psychiatric disability is warranted. 


ORDER

Entitlement to service connection for a psychiatric disability is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


